Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered March 13, 2002, convicting defendant, after a jury trial, of criminal possession of a forged instrument in the first degree (16 counts) and criminal possession of a weapon in the third degree (two counts), and sentencing him, as a second felony offender, to concurrent terms of 3½ to 7 years, unanimously affirmed.
The court properly denied defendant’s suppression motion. An identified citizen informant is presumptively reliable (see People v Parris, 83 NY2d 342, 349 [1994]), and the basis of an informant’s knowledge may be inferred from the circumstances (see People v Campbell, 215 AD2d 120, 120-121 [1995], affd, 87 NY2d 855 [1995]). A store clerk’s complaint that defendant had used a counterfeit bill moments earlier supplied probable cause for defendant’s arrest, particularly where defendant’s pattern of suspicious conduct, involving brief entries into a series of stores over an extended period of time, had already attracted the attention of the police (see generally People v Bigelow, 66 NY2d 417, 423 [1985]). It was reasonable for the officer to conclude that the clerk was sufficiently familiar with counterfeit money to make a valid complaint, and the clerk’s complaint tended to explain defendant’s behavior.
The verdict was based on legally sufficient evidence and was *298not against the weight of the evidence. The evidence established that defendant was part of a group engaged in a scheme to possess counterfeit bills (see Penal Law § 20.00), and that he was a joint possessor of all the counterfeit bills that were instrumentalities of the criminal enterprise, including those bills recovered from, or discarded by, a codefendant (see e.g. People v Dean, 200 AD2d 582 [1994], lv denied 83 NY2d 871 [1994]). We have considered and rejected defendant’s remaining sufficiency arguments.
The court properly denied defendant’s request for a circumstantial evidence charge as to the bills not recovered from his own person since the evidence of his accessorial liability was both direct and circumstantial (see People v Roldan, 88 NY2d 826 [1996]; People v Smith, 268 AD2d 210 [2000], lv denied 95 NY2d 804 [2000]; People v DeJesus, 256 AD2d 59 [1998], lv denied 93 NY2d 969 [1999]). Concur—Andrias, J.P., Saxe, Friedman, Marlow and Sullivan, JJ.